DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 19 and 20 are newly added.  Claims 1-18 are pending where claims 1 and 10 have been amended.  Claims 8 and 9 are withdrawn from consideration and claims 1-7 and 10-20 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been withdrawn in view of amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009203526A to Takio et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes) in view of “Annealing of Steel” by Sahay and the evidentiary reference “Martensitic Structures” by Vander Voort.
Regarding claims 1, 10-12 and 19-20, Takio discloses a method for producing a rolling bearing ring, wherein the rolling bearing ring, which is made of a hypo-eutectoid heat-treated steel containing C of 0.2-0.7 wt% and Cr in an amount of 0.5-3.0 wt%, with example C containing a C content of 0.4 and Cr content of 1.5 wt% and example D containing a C content of 0.5 and Cr content of 1.2 (overlapping and lying within, respectively, the instantly claimed range of C in an amount of 0.4-0.55% and Cr in an amount of 0.5-2.0%) in order to form a hardened boundary layer, is inductively heated, then quenched and subsequently tempered, wherein heating is carried out at a frequency of 10-20 kHz (overlapping 9-10 kHz), for a period of 5 s (lying within 4-7 s).
(Takio, abstract, para [0006, 0009, 0010], Table 1).
Takio does not disclose annealing the steel, specifically globular annealing the steel.
Sahay discloses that spheroidizing (i.e. globular annealing) may be conducted on steel in order to improve the cold formability of the steel (Sahay, “Spheroidizing,” pages 291-292).
Regarding claims 1, 10-12 and 19-20, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform spheroidizing (i.e. globular annealing) on the steel of Takio as suggested by Sahay.  The motivation for doing so would be to improve the cold formability of the steel (Sahay, “Spheroidizing,” pages 291-292).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Takio including the instantly claimed because Takio discloses the same utility throughout the disclosed ranges.
Regarding the limitation “wherein a structure beneath the hardened boundary layer comprises lath martensite,” the rolling bearing steel of Takio is quenched and tempered, which would result in a martensitic structure.  Vander Voort discloses that martensite formed from a steel containing no more than 0.6 wt% C comprises lath martensite and martensite formed from a steel with a composition between 0.6-1.0 wt% C comprises a mixture of lath and plate martensite (Vander Voort, page 168, Fig. 17).  Examples C and D of Takio comprise 0.4 wt% and 0.5 wt% C, respectively, and thus would be expected to comprise lath martensite and the upper limit of Takio of 0.7 wt% C would be expected to comprise a mixture of lath martensite and plate martensite and thus meet the limitation “wherein a structure beneath the hardened boundary layer comprises lath martensite.”
Regarding claims 5 and 6, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the method of Takio would be expected to impart the same or similar properties as the instantly claimed method because the method of Takio is performing the same or similar method steps to the same or similar composition.
Regarding claims 7 and 14-18, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, one of ordinary skill in the art would recognize time and temperature of the tempering step as result effective variables for controlling the resultant properties of the bearing, with higher temperatures and longer times resulting in greater toughness at the expense of strength and hardness.  It would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of tempering conditions to achieve a desirable combination of strength and toughness for a given application of the bearing.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009203526A to Takio et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes) in view of “Annealing of Steel” by Sahay and the evidentiary reference “Martensitic Structures” by Vander Voort as applied to claims 1, 5-7 and 10-20 above, and further in view of JP 2001220643A to Hiramatsu (an English language machine translation has been relied upon for examination purposes).
Regarding claim 2, Takio is silent as to a nickel content of the steel.
Hiramatsu discloses that Ni may be added to bearing steel in an amount of 0-2.0% by mass in order improve hardenability and prevent low temperature brittleness (Hiramatsu, abstract, para [0002, 0020])
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add 0-2.0% by mass Ni, including in the instantly claimed range of 0.5-1%, to the steel of Takio as suggested by Hiramatsu, the motivation for doing so being to improve hardenability and prevent low temperature brittleness (Hiramatsu, abstract, para [0002, 0020]).
Regarding claims 3 and 4, Hiramatsu discloses a bearing steel with improved local ductility comprising the following composition which overlaps the instantly claimed composition as follows:

Element
Claimed %
Hiramatsu wt%
Overlaps?
C
0.45
0.10-0.80
Yes
Si
0.23
0-0.40
Yes
Mn
0.64
0-1.0
Yes
P
0.004
0-0.03
Yes
S
0.001
0-0.01
Yes
Cr
1.18
0-1.6
Yes
Mo
0.28
0-0.3
Yes
Ni
0.75
0-2.0
Yes
Cu
0.12
0-0.3
Yes
Al
0.02
0-0.1
Yes
Fe
Balance
Balance
Yes


(Hiramatsu, abstract, para [0002, 0007, 0016-0020])
Regarding claims 3 and 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the steel of Hiramatsu in the process of Takio, the motivation for doing so being to improve the local ductility of the steel (Hiramatsu, para [0007]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Takio in view of Hiramatsu including the instantly claimed because Takio in view of Hiramatsu discloses the same utility throughout the disclosed ranges.
Response to Arguments
Applicant’s arguments filed 6/16/2022, with respect to the rejection(s) of the claims under 35 U.S.C. 103 as being unpatentable over JP 2009203526A to Takio et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes) in view of the evidentiary reference “Martensitic Structures” by Vander Voort have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over JP 2009203526A to Takio et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes) in view of “Annealing of Steel” by Sahay and the evidentiary reference “Martensitic Structures” by Vander Voort.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738